IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Uniontown Newspapers, Inc., d/b/a      :
The Herald Standard; and Christine     :
Haines,                                :
                        Petitioners    :   No. 66 M.D. 2015
                                       :
            v.                         :
                                       :
Pennsylvania Department of             :
Corrections,                           :
                       Respondent      :


PER CURIAM


                                  ORDER

            AND NOW, this 31st day of May, 2018, it is ordered that the above-

captioned opinion filed on March 23, 2018, shall be designated OPINION, rather

than MEMORANDUM OPINION, and it shall be reported.